Case: 08-50817 Document: 00511295419 Page: 1 Date Filed: 11/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 16, 2010
                                     No. 08-50817
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LORENZO FORD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:97-CR-51-1


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       Lorenzo Ford, federal prisoner # 78699-080, seeks leave to appeal in forma
pauperis (IFP) from the denial of his 18 U.S.C. § 3582(c)(2) motion for a
reduction of sentence based on the November 1, 2007, retroactive amendments
to U.S.S.G. § 2D1.1, the Sentencing Guideline pertaining to crack cocaine
offenses. Ford, who was sentenced as a career offender under U.S.S.G. § 4B1.1,
is serving a 236-month term of imprisonment for distributing crack cocaine
within 100 feet of a school.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-50817 Document: 00511295419 Page: 2 Date Filed: 11/16/2010

                                  No. 08-50817

      By moving for leave to proceed IFP, Ford is challenging the district court’s
certification that his appeal would be frivolous and not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Ford argues that the district
court erred in determining that U.S.S.G. § 1B1.10, the Sentencing Guideline
governing § 3582(c)(2) proceedings, did not authorize a reduction in his sentence
because his guidelines range was not derived from the quantity of crack cocaine
involved in his offense, but rather from his career offender status. Ford contends
that United States v. Booker, 543 U.S. 220 (2005), made application of § 1B1.10
advisory only. He argues that the district court could have reduced his sentence
based on its disagreement with the career offender guideline.
      The district court correctly concluded that it was not authorized to reduce
Ford’s sentence because Ford was sentenced as a career offender. See United
States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009). Ford’s argument that
Booker had the effect of rendering § 1B1.10 advisory is foreclosed. See Dillon v.
United States, 130 S. Ct. 2683, 2692 (2010); United States v. Doublin, 572 F.3d
235, 238 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). To the extent Ford’s
arguments may be construed as challenging the district court’s original decision
to sentence him as a career offender, they are not cognizable in his § 3582(c)(2)
motion. See United States v. Whitebird, 55 F.3d 1007, 1010-1011 (5th Cir. 1995).
      Ford has not shown that he will raise a nonfrivolous issue on appeal. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for
leave to proceed IFP is DENIED. Ford’s motion for the appointment of counsel
also is DENIED. Because Ford’s appeal is frivolous, it is DISMISSED. See 5th
Cir. R. 42.2.




                                        2